In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 12-555V
                                       Filed: May 29, 2013
                                       Not for Publication


*************************************
ROSEMARY HUBER,                              *
                                             *
               Petitioner,                   *            Damages decision based on stipulation;
 v.                                          *            influenza vaccine; shoulder injury related to
                                             *            vaccine administration
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
                                             *
*************************************
Carol L. Gallagher, Linwood, NJ, for petitioner.
Linda S. Renzi, Washington, DC, for respondent.

MILLMAN, Special Master


                              DECISION AWARDING DAMAGES1

        On May 28, 2013, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that she suffered a shoulder injury
related to vaccine administration (“SIRVA”) that was caused by her September 13, 2011 receipt of
influenza vaccine. Petitioner further alleges that she experienced the residual effects of her injury
for more than six months. There is not a preponderance of evidence demonstrating that
petitioner’s condition is due to a factor unrelated to her influenza vaccination. Petitioner is

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
                                                     1
entitled to compensation under the terms of the Vaccine program.

       The court hereby adopts the parties’ said stipulation, attached hereto, and awards
compensation in the amount and on the terms set forth therein. Pursuant to the stipulation, the
Court awards petitioner a lump sum of $100,000.00, representing compensation for all damages
that would be available under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check
for $100,000.00 made payable to petitioner.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: May 29, 2013                                                          /s/ Laura D. Millman
                                                                                Laura D. Millman
                                                                                  Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2